[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          APR 18, 2006
                                    No. 04-15607
                                                                        THOMAS K. KAHN
                              ________________________
                                                                            CLERK

                          D. C. Docket No. 01-03148-CV-B-NE

MICHELE WATKINS,
                                                                   Plaintiff-Appellant,

                                            versus

HUNTSVILLE, ALABAMA, CITY OF,
                                                                   Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                      (April 18, 2006)

Before TJOFLAT and COX, Circuit Judges, and GEORGE*, District Judge.

PER CURIAM:

        The City of Huntsville, Alabama, hired Michele Watkins (who is black) as

a part-time Court Clerk I in October 2000, but declined to hire her for a full-time


       *
         Honorable Lloyd D. George, United States District Judge for the District of Nevada,
sitting by designation.
Court Clerk I position that opened in June 2001.1 Eight months after the City

received Watkins’ EEOC racial discrimination charge, the City terminated her for

poor work performance and for failing to disclose, on each of her job applications,

that she had a prior conviction.

       We affirm the district court’s grant of summary judgment in favor of the

City. Assuming that Watkins met her burden of showing she was qualified for the

job at issue,2 she plainly did not meet her burden of showing the City’s reason for

not hiring her was pretext. Further, Watkins did not meet her burden of showing a

causal relationship between her termination and her filing of an EEOC charge.

       As the City offered evidence that it hired the person it determined to be the

best-qualified candidate, Watkins had the burden to show this stated reason is

pretext for discrimination. McDonnell Douglas Co. v. Green, 411 U.S. 792, 802,

(1973). She argues that she met this burden by showing that (a) the City had a

policy of preference for an employee applicant whose qualifications are equal to

an outside applicant, and (b) that she had some qualifications better than the

selected candidate.

       1
               The district court dismissed, as time-barred, Watkins’ discrimination claims
arising from the City’s failure to hire her as a full-time court clerk in January 2001. Watkins has
not challenged this ruling on appeal.
       2
              The record would suggest, however, that Watkins did not meet her burden of
showing that her prior conviction did not disqualify her for the full-time position at issue.

                                                 2
      To infer pretext, “disparities in qualifications must be of such weight and

significance that no reasonable person, in the exercise of impartial judgment,

could have chosen the candidate selected over the plaintiff for the job in question.”

Cooper v. Southern Co., 390 F.3d 695, 732 (11th Cir. 2004) (internal quotation

marks omitted). To raise a genuine issue of fact whether the City’s articulated

reason that it selected the best qualified candidate was pretextual, Watkins’ burden

was to show that she “was so clearly more qualified for the position than [the

selected candidate] that a reasonable juror could infer discriminatory intent from

the comparison.” Id. Even in light of the City’s preference policy, Watkins’

evidence of her and the selected candidate’s qualifications would not permit a

juror, comparing those qualifications, to draw this inference.

      As to Watkins’ claim of retaliation, the district court did not err in

concluding that the eight-month lapse between the City’s receipt of Watkins’

EEOC charge and her termination did not raise an inference of a causal link.

Wascura v. City of South Miami, 257 F.3d 1238, 1248 (11th Cir. 2001) (three and

one-half month temporal proximity, without more, is insufficient to create jury

issue). Nor does a jury issue arise from the remaining evidence, or lack of

evidence, upon which Watkins relies.

AFFIRMED.

                                          3